Citation Nr: 1648430	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  09-04 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a gunshot wound (GSW) to Muscle Group (MG) XX.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue was previously remanded in December 2015.


FINDING OF FACT

The GSW residuals are manifested by subjective complaints of pain in the back area and difficulty scratching the mid-back region; objective findings include normal range of motion, normal muscle strength, and a well-healed scar.  Nerve and vascular involvement is not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for residuals of a GSW to MG XX have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.55, 4.56, 4.59, 4.71a, 4.73, 4.118, Diagnostic Codes (DCs) 5320, 7805 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran is rated for residuals of a GSW wound under DC 5320 for moderate damage to MG XX, lumbar spine.  He maintains that his GSW residuals are severe enough to warrant a rating in excess of 20 percent.  

DC 5320 concerns the muscles of the torso and neck. The function of these muscles is postural support of the body, and extension and lateral movements of the spine.  A 20 percent rating is warranted for moderate muscle injury to the lumbar spine, a 40 percent rating is warranted for a moderately severe muscle injury. 

According to 38 C.F.R. § 4.56, "moderate" muscle injuries include through and through or deep penetrating would of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  Objective findings of a moderate muscle disability include entrance and exit scars, small or linear, indicating short track of missile through muscle tissue.  There will be some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

"Moderately severe" muscle injuries include through and through or deep penetrating would by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of the soft parts, and intermuscular scarring.  Objective findings include entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications of palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

Historically, the Veteran sustained a superficial, through and through GSW to the mid-back area in November 1965 when he was hit by mortar fire.  He was initially treated with debridement at an Evacuation Hospital.  He was moved to another hospital and developed an infection.  He underwent delayed secondary closure of the area.  He did well after surgery and the wound healed without complications.  There was no evidence of arterial or nerve damage.  He was discharged to duty in December 1965 asymptomatic and without limitation of function.

In November 2007, the Veteran filed for an increased rating for residuals of a GSW.  In a December 2007 VA examination, he was noted to have a non-tender, horizontal, linear scar measuring 7 cm in length by 1 cm in width.  The scar was located in the left mid thoracic area affecting largely the paraspinal muscles.  Range of motion and muscle strength at the shoulder was normal.  He was able to bend over and touch his toes.  He experienced some difficulty scratching his mid back, but no other abnormality was noted.  There were no adhesions, tendon damage, bone joint, or nerve damage.  Muscle strength was normal in the back and upper extremities.  

The Veteran was afforded a March 2012 VA muscle injuries examination.  Although he reported for the examination, during the questioning phase of the report, he became verbally abusive and, due to threatening behavior, the examination was terminated before the physical examination was conducted. In a July 2013 VA examination, he reported ongoing pain in his back.  Scars were noted to be small and linear.  There was no muscle atrophy and he did not use any assistive devices.  No functional impairment of any extremity was noted.  Further, it was noted that the examination was "very limited" due to the Veteran becoming verbally abusive during the examination and asked to leave.  

The Veteran was scheduled for another VA examination pursuant to the December 2015 Board remand; however, he failed, without good cause, to appear to the examination.  VA treatment records have been reviewed, but do not provide information relating to his GSW disability.

Based on the evidence of record, a rating in excess of 20 percent is not warranted.  The Veteran has not been cooperative during VA examinations and, as a result of his behavior, complete examinations were not completed.  Further, he failed to attend the most recent VA examination.  On this basis alone, the claim could be denied.  38 C.F.R. § 3.655 (when claimant fails to report for examination scheduled in conjunction with a claim for increase, the claim shall be denied).

Nonetheless, the Board has considered the evidence of record but finds that a higher rating is not warranted.  Specifically, while the Veteran sustained a through and through injury which required debridement, it was noted to be superficial.  Moreover, at the time he was discharged from the hospital, he had no impairment associated with the GSW.  Further, current examinations show normal muscle strength and substance, normal range of motion, and a non-tender scar.  Further, no nerve or vascular damage was noted at the time of the injury or in any more recent medical reports.  There are no medical findings contrary to those of the VA examiners discussed above during the period under consideration.  Thus, the medical evidence does not support a higher rating.  

Next, the Board has also considered the Veteran's statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's GSW residuals has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  

Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.

Next, Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as pain, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as the history of the injury, muscle damage, residual scarring, impaired muscle tone and strength, and impairment of the part affected.  Mauerhan, 16 Vet. App. at 443.  

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the assigned rating.  In view of the circumstances, the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the Veteran has already been granted TDIU with an effective date of January 26, 2006 (encompassing the entire rating period on appeal).  As such, this issue is not before the Board.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, the VCAA duty to notify was satisfied by a letter dated in November 2007 that fully addressed all notice elements, including what time of information and evidence was needed to establish an effective date, which was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the duty to assist, available service treatment records have been obtained, as have VA treatment records.  In addition, the Veteran has been afforded VA examinations in December 2007, March 2012, and July 2013.  As discussed, he was not cooperative during the examinations and, as a result, the examinations were not complete.  Further, he failed to attend the most recent VA examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "the duty to assist is not always a one-way street").

To the extent examinations were undertaken, the Board finds the examinations were as thorough as possible and were adequate and provided a sound basis upon which to base a decision with regard to the claim.  The examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 20 percent for residuals of a GSW to MG XX is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


